THE    ATTORNEY                  GENERAL
                     OFTEXAS
                         AUSTIN   11.   %?EXAS




                         April 12, 1961

Dr. J. W. Edgar            Opinion No. WW-1039
Commissioner of
 Education                 Re:    Under the facts stated,
State Education Agency            whether the Corslcana Inde-
Austin, Texas                     pendent School District is
                                  entitled to the 1959 taxes
                                  collected by the County Tax
                                  Assessor-Collector on the
                                  territory added to it by the
                                  County Board on August 28,
Dear Dr. Edgar:                   1959, and related questions.
     We are in receipt of your letter requesting our opinion
based on the following fact situations, In substance as
follows:
     On August 28, 1959, the Board of School Trustees of
Navarro County, Texas, on petition from a majority of the
qualified voters detached approximately 17 square miles of
territory from the Blooming Grove Independent School District
of Navarro County, Texas, and attached the same to the
Corslcana Independent School District of Navarro County,
Texas. On the same date the Corsicana Independent School
District assumed Its pro rata share of the bonded indebted-
ness of the Blooming Grove Independent School District and
also assumed its pro rata share of the local fund assignment
given to Blooming Grove for the school years 1959 and 1960.
The children of the area attached attended Corslcana Public
Schools beginning in September, 1959, and were provided with
transportation by that school district. A suit was filed
entitled The State of Texas, ex rel, Blooming Grove Indepen-
dent School District of Navarro County, Texas v. County
Board of School Trustees of Navarro County, 334 S.W 2d 588
‘(Clv.App.1960, error ref. n.r.e.), the purpose of which was
to deny the right of the County Board to annex this territory
and challenging the legality of the Board's action. The
Board's decision was upheld by the Court.
     Your letter to us further states that it was agreed
by the Blooming Grove and the Corslcana Independent School
Dr. J. W. Edgar, Page 2   (W-1039
                                1

Districts that the 1959 taxes collected from this attached
area which was then in controversy be held in escrow by
the County Treasurer until the case was finally settled in
the courts. On OP about August 31,1960,   request was made
that the taxes collected for the year 1959, as well as delin-
quent taxes for 1959 which were to be oollected in the future
on the property be paid to the Corsicana Independent School
District. The officials of the Blooming Grove Independent
School District contend that these monies collected for the
year 1959 belong to their district and so notified the county
authorities. The County Treasurer still holds these funds.
     You asked for an opinion from this office on the follow-
ing questions:
          "1. Under the circumstances related, is
     the independent school district florsicana Inde-
     pendent School Districq entitled to the 1959
     taxes collected by the County Tax Assessor-
     Collector on the territory added to It by the
     County Board on August 28, 1959?
         !'2. Is the independent school district
    /_CForsicana
               Independent School District entitled
    to delinquent taxes collected in the future on
    this property?"
     In the case of Cadena v. State, la5S.W. 367(Civ.App.
1916, error ref.), a school district was restrained by the
district court from collecting taxes for the year 1913
because the district was not in existence on January 1,
1915.The Court of Civil Appeals held:
          "All property owned on the 1st day of
     January is subject to any tax authorized by
     law, whether such taxes have been authoriz-
     ed theretofore or may be authorized during
     the year, and can be levied by the body
     given the power to levy at any time during
     the year. Laws naming the time for the levy
     of taxes are merely directory, and legal
     taxes can be levied whenever the necessity
     arises. Laws authorizing taxes are not
     retrospective so far as the year in which
     they are authorized is concerned."
Dr. J. W. Edgar, Page   3 (WW-1039)

     In Blewitt v. Megargel        Line Ind. School District,
et al, 285 S W 271 (Comm.          , opinion adopted by
Supreme Court): it was conceded by all parties that the only
question for determination was whether or not a tax may law-
fully be levied for school purposes upon property Incorporated
Into a district after the first of January of the year in
which the same was taken into the district. The Court held
that the holding in Cadena v. State, supra, was sound and
held further that it would not be reasonable to conclude that
the Legislature intended that no liability for taxes for
school purposes should arise until a year following the crea-
tion of a district. After quoting Article 2865, Revised
Statutes, 1911, the Court held:
          "A consideration of the above statutory
     provisions In connection with all others per-
     taining to the subject leads to the conclusion
     that all taxable property situated on January
     lst, of any given year, in a territory which
     is subsequently, during such year, annexed to
     an independent school district under the pro-
     visions of article 2865 of the Statutes 1911,
     becomes, by such annexation, subject to the tax-
     ing power appertaining to such district, and
     chargeable with such taxes for that year as
     are levied under proper authority."
     Your attention Is also called to Yorktown Independent
School District v. Afferbach, 1'2 S.W.2d 130 (Comm.App. 1929),
as well as Attorney General's Opinion No. O-806 (1939), a copy
of which Is attached.
     It is our opinion, based on these authorities, that when
the order of the Board of School Trustees of Navarro County,
Texas, became final, and Corsicana Independent School District
assumed its pro rata share of the bonded indebtedness of the
Blooming Grove Independent School District and all other terms
of Article 2742(f) of Vernon's Civil Statutes were complied
with, Corslcana Independent School District also acquired at
the same time the taxing authority over the attached area. It
naturally follows that the acquiring district is also entitled
to collect the delinquent taxes for that year.
                         SUMMARY
          Corsicana Independent School District
          is entitled to receive the 1959 taxes
Dr. J. W. Edgar, Page 4 (WW-1039)


           collected by the County Tax Assessor-
           Collector on the territory added to it
           by the County Board, as well as being
           entitled to the delinquent taxes on the
           property for the year 1959.
                              Yours very truly,

                              WILL WILSON
                              Attorney General of Texas



                                    Leon F. Pesek
                                    Assistant

LPP:mm
APPROVED
OPINION COMMITTEE
W. V. Geppert, Chairman
Iola B. Wilcox
W. Ray Scruggs
J. Arthur Sandlin
Watson C. Arnold
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Leonard Passmore